
	
		III
		111th CONGRESS
		1st Session
		S. RES. 188
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2009
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Los Angeles Lakers for
		  winning the 2009 National Basketball Association Championship.
	
	
		Whereas, on June 14, 2009, the Los Angeles Lakers defeated
			 the Orlando Magic in game 5 of the 2009 National Basketball Association
			 Championship Finals;
		Whereas that triumph marks the 15th National Basketball
			 Association Championship for the Lakers franchise and 10th for the Los Angeles
			 Lakers;
		Whereas that triumph also marks the fourth National
			 Basketball Association Championship victory for the Los Angeles Lakers since
			 1999, earning the Los Angeles Lakers more championship victories in this decade
			 than any other team in the league;
		Whereas Los Angeles Lakers head coach Phil Jackson, who
			 throughout his career has epitomized discipline, teaching, and excellence, has
			 won 10 National Basketball Association Championships as a head coach, the most
			 championships for a head coach in National Basketball Association history,
			 surpassing the number won by the legendary Arnold Red
			 Auerbach;
		Whereas the 2009 National Basketball Association
			 Championship marks the ninth championship for Los Angeles Lakers owner Gerald
			 Hatten Buss;
		Whereas general manager Mitch Kupchak has built a
			 basketball team that possesses a great balance among all-stars, veterans, and
			 young players;
		Whereas the Los Angeles Lakers won 65 games in the 2009
			 regular season and defeated the Utah Jazz, the Houston Rockets, the Denver
			 Nuggets, and the Orlando Magic in the 2009 National Basketball Association
			 playoffs; and
		Whereas each player for the Los Angeles Lakers, including
			 Trevor Ariza, Shannon Brown, Kobe Bryant, Andrew Bynum, Jordan Farmar, Derek
			 Fisher, Pau Gasol, Didier Ilunga-Mbenga, Adam Morrison, Lamar Odom, Josh
			 Powell, Sasha Vujacic, Luke Walton, and Sue Yue, contributed to what was truly
			 a team effort during the regular season and the playoffs to bring the 2009
			 National Basketball Association Championship to the city of Los Angeles: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Los Angeles Lakers for winning the 2009 National Basketball Association
			 Championship;
			(2)recognizes the
			 achievements of the players, coaches, and staff whose hard work and dedication
			 made winning the championship possible; and
			(3)directs the
			 Secretary of the Senate to transmit a copy of this resolution to—
				(A)the 2009 Los
			 Angeles Lakers team and their head coach Phil Jackson;
				(B)the Los Angeles
			 Lakers owner Gerald Hatten Buss; and
				(C)the Los Angeles
			 Lakers general manager Mitch Kupchack.
				
